         Case 1:20-cr-00068-BMC-JO Document 19 Filed 03/12/20 Page 1 of 1 PageID #: 39



DOCKET NUMBER: CR 20-CR-0068 (BMC)


       CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
Date Received By Docket Clerk:                                  Docket Clerk Initials:
BEFORE JUDGE: James Orenstein, USMJ                     DATE: 3/12/2020         TIME IN COURT           HRS 15 MINS
DEFENDANT’S NAME: Rasedur Raihan                        DEFENDANT'S #: 1
      Present                  Not Present                     Custody                Not Custody
DEFENSE COUNSEL: Leticia M. Olivera
      Federal Defender                 CJA                             Retained
A.U.S.A.: Michael Bushwack              PRETRIAL/PROBATION OFFICER:
CASE MANAGER OR MAGISTRATE CLERICAL: Kelly Almonte
COURT REPORTER: OR ESR OPERATOR:                                               TAPE LOG:______
INTERPRETER:                None                              LANGUAGE: N/A
       Arraignment                                               Revocation of Probation non contested
       Change of Plea Hearing (~Util-Plea Entered)               Revocation of Probation contested
       In Chambers Conference                                    Sentencing non-evidentiary
       Pre Trial Conference                                      Sentencing Contested
       Initial Appearance                                        Revocation of Supervised Release evidentiary
       Status Conference                                         Revocation of Supervised Release non-
       Telephone Conference                                      evidentiary
       Voir Dire Begun                  Voir Dire Held           Jury selection                  Jury trial
       Jury Trial Death Penalty         Sentence enhancement Phase                       Bench Trial Begun
       Bench Trial Held                          Bench Trial Completed           Motion Hearing Non Evidentiary
       Other Evidentiary Hearing Contested TYPE OF HEARING
UTILITIES
       ~Util-Plea Entered                        ~Util-Add terminate Attorneys           ~Util-Bond Set/Reset
       ~Util-Exparte Matter                      ~Util-Indictment Un Sealed                      ~Util-Information
Unsealed
       ~Util-Set/Reset Deadlines                 ~Util-Set/Reset Deadlines/Hearings
       ~Util-Set/Rest Motion and R&R Deadlines/Hearings                   ~Util-Terminate Motions
       ~Util-Terminate Parties
       ~Util-Set/Reset Hearings

Speedy Trial Exclusion Start Date: 3/12/20              Speedy Trial Stop Date: 4/21/20         CODE TYPE:
Do these minutes contain ruling(s) on motion(s)?               YES                     NO
TEXT: The defendant's counsel is reviewing discovery in order to promote plea negotiations. I will
therefore exclude time under the Speedy Trial Act in the interest of justice until the next telephone
conference on April 21, 2020, at 11:00 a.m. At the next conference I will set a schedule for motions or, if none,
and if no disposition is anticipated, return the case to Judge Cogan to set a trial date. For the reasons set
forth on the record, I denied the government's motion to remand the defendant to custody.
